J-S40020-15

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

COMMONWEALTH OF PENNSYLVANIA,                    : IN THE SUPERIOR COURT OF
                                                 :      PENNSYLVANIA
                      Appellee                   :
                                                 :
            v.                                   :
                                                 :
CHRISTOPHER ARDEN ROSEBERRY,                     :
                                                 :
                      Appellant                  : No. 1693 WDA 2014

          Appeal from the Judgment of Sentence September 2, 2014,
                     Court of Common Pleas, Erie County,
              Criminal Division at No. CP-25-CR-0000492-2014

BEFORE: FORD ELLIOTT, P.J.E., DONOHUE and STRASSBURGER*, JJ.

MEMORANDUM BY DONOHUE, J.:                                      FILED JULY 8, 2015

      Christopher Arden Roseberry (“Roseberry”) appeals from the judgment

of sentence imposed by the Court of Common Pleas, Erie County, following

his conviction of retail theft, 18 Pa.C.S.A. § 3929(a)(1). We affirm.

      On July 9, 2014, Roseberry pled guilty to one count of retail theft and

in exchange, the Commonwealth nol prossed a charge of conspiracy.                 The

trial court later sentenced Roseberry to eighteen months to seven years of

incarceration,   to    be   served consecutively        to   three   Crawford   County

sentences he was presently serving. Following the denial of his motion for

reconsideration of sentence, this timely appeal followed.

      Roseberry presents only one issue for our review: “Did the lower court

commit reversible error in that its sentence was manifestly extreme and

clearly   unreasonable,      particularly   in    its   consecutiveness,    and    not




*Retired Senior Judge assigned to the Superior Court.
J-S40020-15


individualized as required by law?” Roseberry’s Brief at 1.         This is a

challenge to the discretionary aspects of Roseberry’s sentence. “Challenges

to the discretionary aspects of sentencing do not entitle an appellant to

review as of right.”   Commonwealth v. Allen, 24 A.3d 1058, 1064 (Pa.

Super. 2011) (citation omitted).

           An appellant challenging the discretionary aspects of
           his sentence must invoke this Court’s jurisdiction by
           satisfying a four-part test: (1) whether appellant has
           filed a timely notice of appeal, see Pa.R.A.P. 902 and
           903; (2) whether the issue was properly preserved
           at sentencing or in a motion to reconsider and
           modify sentence, see Pa.R.Crim.P. 720; (3) whether
           appellant’s brief has a fatal defect, Pa.R.A.P.
           2119(f); and (4) whether there is a substantial
           question that the sentence appealed from is not
           appropriate under the Sentencing Code, 42 Pa.C.S.A.
           § 9781(b). Commonwealth v. Evans, 901 A.2d
           528, 533 (Pa. Super. 2006).

Id.

      The record reveals that Roseberry has satisfied the first two of these

criteria, and his brief reveals that he has satisfied the third. We therefore

proceed to determine whether Roseberry has presented a substantial

question so as to invoke our jurisdiction.   In his Rule 2119(f) statement,

Roseberry contends that when sentencing him, the trial court imposed an

excessive sentence and in doing so exhibited bias “towards [defendants]

who are guilty of these sorts of crimes … .”   Roseberry’s Brief at 4.   This

claim of bias presents a substantial question so as to invoke our review.

See Commonwealth v. Corley, 31 A.3d 293, 297 (“[A]n allegation of bias



                                    -2-
J-S40020-15


in sentencing implicates the fundamental norms underlying sentencing and

hence, we find that it raises a substantial question[.]”).

      Unfortunately, Roseberry presents only bald allegations that his

sentence was excessive “in proportion to the nature and severity of the

offense for which he was sentenced.” Roseberry’s Brief at 5. There is no

citation to, or discussion of, supportive authority, in contravention of Rule of

Appellate Procedure 2119(b). “It is not this Court's responsibility to comb

through the record seeking the factual underpinnings of an appellant's claim.

… [T]his Court will not become counsel for an appellant and develop

arguments on an appellant's behalf.”        Commonwealth v. Samuel, 102

A.3d 1001, 1005 (Pa. Super. 2014) (internal citations omitted).        Because

Roseberry has failed to adequately develop this issue, we find it waived. Id.

      Even if we did not find this issue waived, it would not merit relief. The

trial court carefully considered Roseberry’s extensive criminal history, the

nature of the offense for which he was being sentenced,1 and his drug

addiction when sentencing Roseberry to a standard-range sentence and

ordering it to run consecutively to the Crawford County sentences.         See

N.T., 9/2/14, at 7-8, 14-16. Although the trial court expressed its disfavor of

concurrent sentences in Roseberry’s case because it would “basically make

this theft a freebie,” id. at 9, the record reveals that this was a highly


1
  For instance, the trial court stated, “This [retail theft] was substantial and
organized. This was a planned scheme, it was a good bit of thought that
[went] into this. This wasn’t an impulsive act.” N.T., 9/2/14, at 15.


                                      -3-
J-S40020-15


individualized sentence.      We discern no evidence of a bias against repeat

theft offenders in general.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 7/8/2015




                                       -4-